     Case 3:18-cv-01276-MMA-AGS Document 66 Filed 05/27/20 PageID.421 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
      HIGHFIELDS CAPITAL I LP, et al.,                      Case No.: 3:18-cv-01276-MMA-AGS
11
                                                            ORDER GRANTING UNOPPOSED
12                                      Plaintiffs,         MOTION TO WITHDRAW
      v.
13                                                          [Doc. No. 65]
      SEAWORLD ENTERTAINMENT, INC.,
14    et al.,
15
16                                    Defendants.
17          Attorney Alex Galev moves to withdraw as counsel of record for Plaintiffs. See
18    Doc. No. 65. The motion is unopposed to date. The Court finds the matter suitable for
19    determination on the papers and without oral argument pursuant to Civil Local Rule
20    7.1.d.1. This Court, having reviewed the matter as stated above and finding good cause
21    therefor, GRANTS the motion. Accordingly, the Clerk of Court is instructed to
22    terminate Alex Galev as attorney of record for Plaintiffs.
23          IT IS SO ORDERED.
24    Dated: May 27, 2020                              _____________________________
25                                                     HON. MICHAEL M. ANELLO
26                                                     United States District Judge
27
28

                                                      -1-                   3:18-cv-01276-MMA-AGS
